Citation Nr: 0610439	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  00-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to June 
1984, and had active duty for training from August 1976 to 
December 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the relevant duty to assist 
provisions.  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).

The Board's January 2005 Remand noted that a November 1998 VA 
audiogram confirmed that the veteran had "mild dropping to 
severe high frequency, sensorineural hearing loss of the left 
ear."  It was concluded that although this audiological 
evaluation report did not contain a nexus opinion, one was 
required prior to appellate review.  To that end, in April 
2005, a VA audiologist opined that since auditory thresholds 
were within normal limits at all times during service, and 
that there was no significant threshold shift noted during 
military service, it was "not as likely as not" that the 
veteran's current hearing loss was related to service.  

The Board finds that the VA audiologist's opinion is 
insufficient to satisfy the requested actions delineated in 
the January 2005 Remand.  Specifically, although the Remand 
specifically references the November 1998 VA audiogram, the 
VA audiologist's opinion does not discuss it, or, for that 
matter, any evidence of record dated subsequent to service.  
To that end, it appears that the primary basis for the 
examiner's opinion was the finding that the veteran did not 
have hearing loss in service or at service separation.  The 
opinion does not appear to consider the premise that even if 
hearing loss, as defined by 38 C.F.R. § 3.385, is not shown 
in service or at separation from service, service connection 
can be established if medical evidence shows that they are 
actually due to incidents during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Moreover, the use of a double 
negative in the opinion does not clearly indicate whether the 
veteran's current left ear hearing loss is related to his 
military service.

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  As 
such, the Board finds that the veteran's appeal must again be 
remanded so that the actions requested on the original appeal 
can be properly completed.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006). 

2.  The RO must request that a VA 
examiner with appropriate expertise, 
other than the one who gave the April 
2005 opinion, state whether any left ear 
hearing loss is related to the veteran's 
military service, taking into account 
the veteran's service personnel records, 
noting his military occupational 
specialty during service; the objective 
medical findings in the service medical 
records; the November 1998 VA 
audiological evaluation; any post 
service noise exposure, or lack thereof; 
and any other pertinent clinical 
findings of record.  The claims folder 
must be made available to and reviewed 
by the examiner.  Prior to forming an 
opinion, the examiner should be mindful 
of the holding in Hensley, as noted in 
the discussion above.  A complete 
rationale must be provided for any 
opinion expressed.  The report prepared 
should be typed.  

If the VA examiner concludes that an 
opinion cannot be offered without 
obtaining more recent clinical findings, 
the RO must schedule the veteran for an 
audiological examination to determine 
the current nature and etiology of any 
current left ear hearing loss.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, the 
findings of puretone decibel loss at 
500, 1000, 2000, 3000, and 4000 Hertz, 
must be numerically reported, and speech 
recognition percentage results derived 
using the Maryland CNC word list.  The 
examiner must then provide an opinion as 
to whether any left ear hearing loss is 
related to the veteran's military 
service, taking into account the 
veteran's service personnel records, 
noting his military occupational 
specialty during service; the objective 
medical findings in the service medical 
records; the November 1998 VA 
audiological evaluation; any post 
service noise exposure, or lack thereof; 
and the clinical findings both from the 
current examination and within the 
remaining evidence of record.  Prior to 
forming an opinion, the examiner should 
be mindful of the holding in Hensley, as 
noted in the discussion above.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner 
should so state.  A complete rationale 
must be provided for any opinion 
expressed.  The report prepared should 
be typed.  

3.  If an examination is ultimately 
scheduled, the veteran is hereby 
notified that it is his responsibility 
to report for the examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should readjudicate the 
claim for entitlement to service 
connection for left ear hearing loss.  
If the benefit on appeal remains 
denied, an additional supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



